DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. 10990821 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “ removing the feature  of “the optical sensor captures at least one object image and replacing it by “optical sensor acquires first optical data” does not modify the scope of the claims..; furthermore, “rephrasing limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names “ and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu. 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, are rejected under 35 U.S.C. 103 as being unpatentable over Send et al (Pub. No: US 20180276843 A1) in view of Lee et al (Pub. No: US 20150235366 A1).
Regarding claim 1, Send et al discloses an object determining system (fig. 1, fig. 3), comprising: an optical sensor (optical sensor 122: the optical sensor generates a sensor signal), comprising a kind determining region (sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481) and an element analyzing region (the evaluation device is required to analyze the sensor signal as provided by the optical sensor; consequently, the evaluation device may, first, evaluate the sensor signal, such as by determining a width of an incident light beam impinging on the sensor region of the longitudinal optical sensor by analyzing the sensor signal as recorded by the respective optical detector; paragraph 0071, 0114), wherein the optical sensor acquires first optical data (object image 114, imaging device 141, image sensor 156; the optical detector 110 can be used for detecting an object 114 or a part thereof; the object 114 may be adapted for emitting and reflecting one or more light beams 116 towards the optical detector 110; paragraph 0481, 0485) via the kind determining region (sensor region 126: the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481, 0485-0486), and acquires second optical data (optical detector 110 : devices may be used to analyze the distance to objects in the surrounding, the position of which can be found in the database) via the element analyzing region (different focus levels can be analyzed; for example, an object in the front can be analyzed in detail using a short focal length, while an object in the back of a scene captured by the optical detector 110 may be analyzed, such as simultaneously; paragraph 0258, 0491, 0493); wherein the kind determining region (sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481)  and the element analyzing region are different regions of the optical sensor (the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481, 0485-0486), a kind determining circuit (the evaluation device 142 may comprise one or more computers, such as one or more processors, and one or more application-specific integrated circuits; the evaluation device is further adapted to determine at least one longitudinal coordinate of the object by using the number N of pixels which are illuminated by the light beam; paragraph 0068, 0080, 0087, 0088, 0115), configured to determine an object kind of the object (object 118; the optical sensor generally may be adapted to determine at least one longitudinal coordinate of the object and of at least one part of the object; an optical sensor which is adapted to determine a longitudinal position of at least one object, such as at least one z-coordinate of an object; paragraph 0033, 0035, 0043) according to the first optical data (the evaluation device is adapted to evaluate the sensor signal, preferably to determine the width by evaluating the sensor signal; determine a longitudinal position within the recorded scene whereas the image sensor may, alternatively or in addition, be employed as the transversal optical sensor being configured to determine at least one transversal position within the recorded scene; furthermore, an additional imaging device of this kind may be used, and the transversal position may simply be determined by evaluating the image as generated by the imaging device or the additional imaging device; paragraph 0109, 0088, 0115, 0127, 0129); and an element analyzing circuit (evaluation device 142: determine a longitudinal position of the object with a high degree of accuracy and without ambiguity; the evaluation device may further be adapted to determine which pixels of the matrix are illuminated by the light beam by evaluating the signal components; the evaluation device may further be adapted to generate at least one item of information on a transversal position of the object by evaluating the transversal sensor signal ; paragraph 0127-0132, 0216, 0489), configured to analyze element of the object (the evaluation device may be adapted to identify the signal components assigned to pixels being illuminated by the light beam and to determine the width of the light beam at the position of the optical sensor from known geometric properties of the arrangement of the pixels; in addition, the optical detector 110 may be adapted to determine at least one item on a longitudinal position of one or more of the beacon devices 208; the optical sensor illuminated by the light beam, may be adapted to determine a longitudinal coordinate of the object and to determine at least one further item of information regarding a longitudinal position of the object; paragraph 0502, 0506, 0494-0495, 0499, 0491, 0514).
However, Send et al does not specifically teach that an element analyzing circuit, is configured to analyze element of the object according to the second optical data.  
On the other hand, Lee et al, from the same field of endeavor, discloses an image processing apparatus that includes an image sensor unit that generates and provides an original image, a controller that analyzes a plurality of original images, and provides information for recommending an image-processing mode based on the analyzed result (paragraph 0010, 0193). The image sensor may provide the original image based on a user input. Furthermore, the image sensor unit can select an image processing mode, and may include, various information provided from a movement sensor, a light sensor, and the like that may be used for selecting an image processing mode (paragraph 0080, 0091, 0113). In addition, the sensor module may include a gesture sensor, an atmospheric pressure sensor, a biosensor, a temperature/humidity sensor, an illuminance sensor, and an ultra violet sensor. The sensor module may measure physical quantities or sense an operation state of the electronic device, to convert the measured or sensed information to electric signals (paragraph 0154, 0193, 0205, 0127-0128, 0130). It is shown above that the analyzing circuit is configured to analyze element of the object according to the second optical data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Lee to the system of Send in order to provide an electronic device that has a light emitting device for emitting light based on the cycle of a screen frame output through a display and determines the position and tracking the optical signal that is output through the light emitting device.
Regarding claim 2, Send et al as modified discloses an object determining system (fig. 1, fig. 3), wherein the element analyzing region comprises a multi-spectral color filter provided thereon (sensor region 126: the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481, 0485-0486; a position of an object from which the light beam propagates towards the detector; a transversal position of the light beam; a width of the light beam; a color of the light beam and spectral properties of the light beam; a longitudinal coordinate of the object from which the light beam propagates towards the detector; paragraph 0126, 0209, 0220, 0230).
 Regarding claim 3, Send et al as modified discloses an object determining system (fig. 1, fig. 3), wherein the element analyzing region is surrounding the kind determining region (the evaluation device may, first, evaluate the sensor signal, such as by determining a width of an incident light beam impinging on the sensor region of the longitudinal optical sensor by analyzing the sensor signal as recorded by the respective optical detector; paragraph 0071, 0114).
Regarding claim 4, Send et al as modified discloses an object determining system (fig. 1, fig. 3), wherein the optical sensor comprises a plurality of mix regions having identical shapes, wherein each of the mix region comprises a part of the kind determining region and a part of the element analyzing region (the optical sensor illuminated by the light beam, may be adapted to determine a longitudinal coordinate of the object and to determine at least one further item of information regarding a longitudinal position of the object; sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481).
 Regarding claim 5, Send et al as modified discloses an object determining system (fig. 1, fig. 3), wherein the mix region has a square shape, wherein the part of the kind determining region occupies three quarters of the mix region, and the part of the element analyzing region occupies one quarter of the mix region (the image sensor 156 may also be employed as a transversal optical sensor, which may be adapted to determine one or more transversal components of the at least one object 118 within the scene 114 in the surroundings 116 of the optical detector 110; the image sensor 156 may, generally, be shaped in form of a pixel matrix 184 of separate image pixels 186; paragraph 0514; sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481; paragraph 0130, 0132).
	Regarding claim 7, Send et al discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142;paragraph 0126), comprising: an object determining system (fig. 1, fig. 3), comprising: an optical sensor (optical sensor 122: the optical sensor generates a sensor signal), comprising a kind determining region (sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481) and an element analyzing region (the evaluation device is required to analyze the sensor signal as provided by the optical sensor; consequently, the evaluation device may, first, evaluate the sensor signal, such as by determining a width of an incident light beam impinging on the sensor region of the longitudinal optical sensor by analyzing the sensor signal as recorded by the respective optical detector; paragraph 0071, 0114), wherein the optical sensor acquires first optical data (object image 114, imaging device 141, image sensor 156; the optical detector 110 can be used for detecting an object 114 or a part thereof; the object 114 may be adapted for emitting and reflecting one or more light beams 116 towards the optical detector 110; paragraph 0481, 0485) via the kind determining region (object image 114, imaging device 141, image sensor 156; the optical detector 110 can be used for detecting an object 114 or a part thereof; the object 114 may be adapted for emitting and reflecting one or more light beams 116 towards the optical detector 110; paragraph 0481, 0485), and acquires second optical data (optical detector 110 : devices may be used to analyze the distance to objects in the surrounding, the position of which can be found in the database) via the element analyzing region (different focus levels can be analyzed; for example, an object in the front can be analyzed in detail using a short focal length, while an object in the back of a scene captured by the optical detector 110 may be analyzed, such as simultaneously; paragraph 0258, 0491, 0493), wherein the kind determining region (sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481) and the element analyzing region are different regions of the optical sensor (the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481, 0485-0486); a kind determining circuit (different focus levels can be analyzed; for example, an object in the front can be analyzed in detail using a short focal length, while an object in the back of a scene captured by the optical detector 110 may be analyzed, such as simultaneously; paragraph 0258, 0491, 0493), configured to determine an object kind of the object according to the first optical data; and an element analyzing circuit (the evaluation device 142 may comprise one or more computers, such as one or more processors, and one or more application-specific integrated circuits; the evaluation device may comprise one or more electronic components such as electronic devices :mobile phones, personal computers, tablet PCs, televisions, game consoles or further entertainment ; paragraph  0112, 0215, 0216), configured to analyze element of the object (object 118; the optical sensor generally may be adapted to determine at least one longitudinal coordinate of the object and of at least one part of the object; an optical sensor which is adapted to determine a longitudinal position of at least one object, such as at least one z-coordinate of an object; paragraph 0033, 0035, 0043) according to the second optical data (the evaluation device is adapted to evaluate the sensor signal, preferably to determine the width by evaluating the sensor signal; determine a longitudinal position within the recorded scene whereas the image sensor may, alternatively or in addition, be employed as the transversal optical sensor being configured to determine at least one transversal position within the recorded scene; furthermore, an additional imaging device of this kind may be used, and the transversal position may simply be determined by evaluating the image as generated by the imaging device or the additional imaging device; paragraph 0109, 0088, 0115, 0127, 0129); and a processing circuit (the evaluation device 142 may comprise one or more computers, such as one or more processors, and one or more application-specific integrated circuits; the evaluation device may comprise one or more electronic components such as electronic devices :mobile phones, personal computers, tablet PCs, televisions, game consoles or further entertainment ; paragraph  0112, 0215, 0216), configured to select (evaluating device 142; the evaluating device may be adapted to derive one or more items of information selected from the group consisting of: a position of an object from which the light beam propagates towards the detector; a transversal position of the light beam; a width of the light beam; a color of the light beam and spectral properties of the light beam; a longitudinal coordinate of the object from which the light beam propagates towards the detector; paragraph 0126, 0209, 0220, 0230) an operation mode (the evaluation device may be adapted to identify the signal components assigned to pixels being illuminated by the light beam and to determine the width of the light beam at the position of the optical sensor from known geometric properties of the arrangement of the pixels; in addition, the optical detector 110 may be adapted to determine at least one item on a longitudinal position of one or more of the beacon devices 208; the optical sensor illuminated by the light beam, may be adapted to determine a longitudinal coordinate of the object and to determine at least one further item of information regarding a longitudinal position of the object; paragraph 0502, 0506, 0494-0495, 0499, 0491, 0514).  
However, Send et al does not specifically teach that the processing circuit can select an operation mode of the electronic apparatus based on the element analyzing result.
On the other hand, Lee et al, from the same field of endeavor, discloses an image processing apparatus that includes an image sensor unit that generates and provides an original image, a controller that analyzes a plurality of original images, and provides information for recommending an image-processing mode based on the analyzed result (paragraph 0010, 0193). The image sensor may provide the original image based on a user input. Furthermore, the image sensor unit can select an image processing mode, and may include, various information provided from a movement sensor, a light sensor, and the like that may be used for selecting an image processing mode (paragraph 0080, 0091, 0113). In addition, the sensor module may include a gesture sensor, an atmospheric pressure sensor, a bio-sensor, a temperature/humidity sensor, an illuminance sensor, and an ultra violet sensor. The sensor module may measure physical quantities or sense an operation state of the electronic device, to convert the measured or sensed information to electric signals (paragraph 0154, 0193, 0205, 0127-0128, 0130). It is shown above that the processing circuit can select an operation mode of the electronic apparatus based on the element analyzing result. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Lee to the system of Send in order to provide an electronic device that has a light emitting device for emitting light based on the cycle of a screen frame output through a display and determines the position and tracking the optical signal that is output through the light emitting device.
	Regarding claim 8, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126), wherein the electronic apparatus (the evaluation device can comprise in particular at least one data processing device, in particular an electronic data processing device) is an optical tracking apparatus (the tracking system may have at least one track controller, which may fully or partially be embodied as an electronic device); paragraph 0215, 0230, wherein the processing circuit selects a tracking mode of the electronic apparatus based on the element analyzing result (the evaluating device may be adapted to derive one or more items of information selected from the group consisting of: a position of an object from which the light beam propagates towards the detector; a transversal position of the light beam; a width of the light beam; a color of the light beam and spectral properties of the light beam; a longitudinal coordinate of the object from which the light beam propagates towards the detector; paragraph 0126, 0209, 0220, 0230).
	Regarding claim 9, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126), wherein the electronic apparatus is a clean machine, wherein the processing circuit selects a clean power of the electronic apparatus based on the element analyzing result (evaluating device 142; the evaluating device may be adapted to derive one or more items of information selected from the group consisting of: a position of an object from which the light beam propagates towards the detector; a transversal position of the light beam; a width of the light beam; a color of the light beam and spectral properties of the light beam; a longitudinal coordinate of the object from which the light beam propagates towards the detector; paragraph 0126, 0209, 0220, 0230;paragraph 0126, 0149). 
	Regarding claim 10, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126), wherein the electronic apparatus is a smart wearable electronic apparatus, wherein the processing circuit selects a light emitting mode or a parameter calculating mode of the electronic apparatus based on the element analyzing result (evaluating device 142; the evaluating device may be adapted to derive one or more items of information selected from the group consisting of: a position of an object from which the light beam propagates towards the detector; a transversal position of the light beam; a width of the light beam; a color of the light beam and spectral properties of the light beam; a longitudinal coordinate of the object from which the light beam propagates towards the detector; paragraph 0126, 0209, 0220, 0230).
	Regarding claim 11, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126), wherein the element analyzing region comprises a multi-spectral color filter provided thereon (evaluating device 142; the evaluating device may be adapted to derive one or more items of information selected from the group consisting of: a position of an object from which the light beam propagates towards the detector; a transversal position of the light beam; a width of the light beam; a color of the light beam and spectral properties of the light beam; a longitudinal coordinate of the object from which the light beam propagates towards the detector; paragraph 0126, 0209, 0220, 0230; sensor region 126: the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481, 0485-0486).
	Regarding claim 12, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126), wherein the element analyzing region is surrounding the kind determining region (the evaluation device may, first, evaluate the sensor signal, such as by determining a width of an incident light beam impinging on the sensor region of the longitudinal optical sensor by analyzing the sensor signal as recorded by the respective optical detector; paragraph 0071, 0114).
	Regarding claim 13, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126), wherein the optical sensor comprises a plurality of mix regions having identical shapes, wherein each of the mix region comprises a part of the kind determining region and a part of the element analyzing region (the evaluation device may, first, evaluate the sensor signal, such as by determining a width of an incident light beam impinging on the sensor region of the longitudinal optical sensor by analyzing the sensor signal as recorded by the respective optical detector; paragraph 0071, 0114).
	Regarding claim 14, Send et al as modified discloses an electronic apparatus (fig. 1, fig. 3) can select an operation mode based on object element (evaluating device 142; paragraph 0126),  wherein the mix region has a square shape, wherein the part of the kind determining region occupies three quarters of the mix region, and the part of the element analyzing region occupies one quarter of the mix region (the image sensor 156 may also be employed as a transversal optical sensor, which may be adapted to determine one or more transversal components of the at least one object 118 within the scene 114 in the surroundings 116 of the optical detector 110; the image sensor 156 may, generally, be shaped in form of a pixel matrix 184 of separate image pixels 186; paragraph 0514; sensor region 124, sensor region 126; the optical sensors 122 each are embodied as FiP sensors, as optical sensors 122 each having a sensor region 126 which may be illuminated by the light beam 116, thereby creating a light spot 128 in the sensor region 126; paragraph 0481; paragraph 0130, 0132).  	
	  
Claim Rejections - 35 USC § 103
Claims 6, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Send et al (Pub. No: US 20180276843 A1) in view of Lee et al (Pub. No: US 20150235366 A1) as applied to claims 1, 7,  above, and further in view of Hong et al (Pub. No: US 20190158819 A1).
Regarding claims 6, 15, Send and Lee disclose everything claimed as explained above except the features of a main controller, served as the element analyzing circuit; and a sub-controller, served as the kind determining circuit; wherein the main controller is in a sleep mode until the kind determining circuit determining the object exists.
	However, Hong et al discloses the features of a main controller, served as the element analyzing circuit; and a sub-controller, served as the kind determining circuit; wherein the main controller is in a sleep mode until waked up by the sub-controller (paragraph 0104, 0067, 0072, 0093, 0107, 0108).  
Hong et al discloses a sensor module that measures physical quantities or may detect the operation state of the electronic device, thereby converting the measured or detected information to electric signals. Furthermore, the sensor module includes a gesture sensor, a gyro-sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor a red-green-blue sensor, a biometric sensor, a temperature/humidity sensor, an illuminance sensor, or an ultra-violet sensor. The sensor module may further include a control circuit for controlling one or more sensors included therein. In addition, the electronic device may include a processor, which is configured to control the sensor module, thereby controlling the sensor module while the processor is in a sleep mode (paragraph 0104). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Hong to the modified system of Lee and Send in order to provide an electronic device that includes a processor for controlling the sensor module while the processor is in a sleep mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641